Citation Nr: 0433242	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for arthritis of the right 
ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

The veteran contends that he injured his right ankle in the 
spring or early summer of 1968 while playing volleyball 
during an organized game in Pleiku, Vietnam.  The veteran 
indicated that he was treated on site by a medical team.  He 
related that his ankle was iced and placed in a thin-layered 
mobile cast, and he was permitted to stay off of his ankle 
for several days.  He iced the ankle for several days and 
then he returned to his normal duties.  The veteran's service 
medical records (SMRs) are negative for any treatment for a 
right ankle injury.  

The veteran was stationed with Team 21 at MACV II Corps in 
Pleiku, Vietnam.  In a report of contact dated in June 2003 
the veteran indicated that the date of the injury to his 
ankle occurred some time between May and July 1968.  The RO 
should attempt to obtain the morning reports for his unit for 
the period from early May 1968 through July 1968 as the 
morning reports may reflect that the veteran was relieved 
from duty for several days due to an ankle injury.  

The veteran was afforded a VA examination in May 2002.  The 
examiner diagnosed the veteran with severe right ankle 
degenerative changes.  The examiner also diagnosed a left 
knee disability and opined that the veteran's left knee 
problem was the result of his right ankle disability.  
However, the examiner failed to provide any opinion as to the 
relationship between the veteran's right ankle disability and 
his military service, including an injury coincident 
therewith.  Consequently, the veteran should be afforded a 
new VA examination in order to properly evaluate his claim 
and to determine whether any current right ankle arthritis is 
related to military service.

A request for information, VA Form 3101, dated in June 2002, 
indicated that the RO searched for inpatient clinical 
records.  The RO should also attempt to obtain the veteran's 
outpatient medical records maintained at the 210th medical 
detachment.  

In a report of contact dated in May 2003 the veteran 
indicated that he was having surgery on his ankle.  Private 
medical records for the surgery should be obtained and 
associated with the claims file.

A request for information, VA Form 3101, dated in July 2003, 
indicates that the RO requested medical records created by 
the 71st Evac Hospital located at Pleiku, Vietnam for the 
year 1969.  The RO should request medical records created by 
the 71st Evac Hospital for the year 1968, the year the 
veteran claimed he injured his right ankle.  

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
his right ankle disability since 
service.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  
Records relating to the May 2003 
surgery on the veteran's right ankle 
should specifically be obtained.

2.  The RO should request the 
morning reports for the veteran's 
unit(s) for the period from early 
May 1968 through July 1968.  

3.  The RO should request the 
veteran's outpatient medical records 
maintained by the 210th medical 
detachment.  The RO should also 
request medical records pertaining 
to the veteran, which were created 
by the 71st Evac Hospital for the 
year 1968.  

4.  After completion of the above 
actions, the veteran should be 
afforded a VA examination by a 
physician.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
The examiner is requested to provide 
an opinion as to the medical 
probabilities that any arthritis of 
the right ankle is attributable to 
the veteran's period of military 
service, including any injury 
sustained during service.  A 
complete rationale for any opinion 
expressed should be provided.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

